Citation Nr: 0510826	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for rib cage pain, claimed 
as secondary to service-connected pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for rib cage 
pain, claimed as secondary to service-connected pulmonary 
tuberculosis.  After the veteran submitted additional 
evidence, the RO confirmed the denial of this claim in a 
March 2003 rating decision.

The veteran testified at a June 2004 travel Board hearing 
before the undersigned Acting Veterans Law Judge (VLJ) of the 
Board.

In August 2003, the RO denied the veteran's claims for 
bilateral hearing loss, tinnitus, and Meniere's syndrome.  
However, the veteran did not file a notice of disagreement 
(NOD) to initiate an appeal of that decision.  Therefore, 
those issues are not currently before the Board and will not 
be addressed in this decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The competent probative evidence of record reflects that 
the veteran's rib cage pain does not impair his ability to 
function in any manner, and is not related to any identified 
disorder.

2.  The competent probative evidence of record reflects that 
the veteran's rib cage pain, which by his own admission did 
not manifest until more than 55 years after service, is not 
related to, or aggravated by, his service-connected 
tuberculosis, and is not otherwise related to service.


CONCLUSION OF LAW

The veteran's rib cage pain does not constitute a disorder 
for which service connection may be granted; in any event, 
the veteran's rib cage pain is not proximately due to, the 
result of, or aggravated by, his service-connected pulmonary 
tuberculosis, and is not otherwise related to service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The RO met 
this requirement here.  After receiving the veteran's April 
2002 claim, the RO sent an August 2002 letter explaining its 
duties to notify and assist the veteran as to his claim for 
service connection for rib cage pain, and the veteran's 
rights and responsibilities in this regard.  The RO did not 
take any adjudicative action until October 2002, when it 
issued its rating decision that the veteran appealed to the 
Board.  Thus, in compliance with Pelegrini, the RO provided 
VCAA notification to the veteran prior to its initial 
adjudicative action on his claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini  did not require that VCAA notification contain 
any specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a statement of the case (SOC) or supplemental SOC (SSOC), 
as long as the document meets the four content requirements 
listed above.  Id. at 3.

These requirements were met in this case.  The RO's August 
2002 letter explained what the evidence had to show in order 
to establish entitlement to service connection for rib cage 
pain secondary to the veteran's service-connected 
tuberculosis.  The letter also indicated the information or 
evidence needed from the veteran, the information or evidence 
the veteran was expected to provide, and the RO's duty to 
assist the veteran in obtaining this information or evidence.  
The RO also wrote: "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  Moreover, the RO included in its May 2003 SOC the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, the RO complied with the VCAA notice 
content requirements, as it provided the information 
specified by Pelegrini, including indicating to the veteran 
that he should provide any information or evidence in his 
possession pertaining to his claim.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
RO obtained the veteran's service medical records (SMRs) and 
VA treatment records, and afforded the veteran a VA 
examination.  In addition, when the veteran submitted private 
treatment records after the RO adjudicated his claim in 
October 2002, the RO considered the additional evidence and 
readjudicated the claim in March 2003.  Moreover, there is no 
indication that any other private or Federal records exist 
that should be requested, or that any pertinent evidence was 
not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.
 
Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or, alternatively, on a 
secondary basis for disability that is proximately due to, 
the result of, or aggravated by an already service-connected 
condition.  See 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

In the April 2002 letter accompanying his claim, a November 
2002 letter, and at the June 2004 travel Board hearing, the 
veteran indicated that he experiences pain in his right rib 
cage, particularly when twisting.  He attributed the pain to 
his tuberculosis, for which he was granted service connection 
in June 1947, and assigned a 100 percent rating.  In an 
August 1952 rating, the tuberculosis was found to have been 
"arrested," warranting a gradual reduction in the rating, 
ultimately to a noncompensable (i.e., 0 percent) evaluation 
which has been in effect since June 1963.  

At the hearing, the veteran was asked if he had been 
diagnosed with a specific condition regarding the rib cage 
pain, and he replied that he had fluid on his right side in 
1949 and still has it, but that no doctor has associated the 
rib cage pain with his tuberculosis (Hearing transcript, pp. 
4,6).  The veteran first noticed a problem with rib cage pain 
in 2001, although he did have cramps prior to that time (p. 
5).

In support of his claim, the veteran submitted February 2003 
chest X-ray reports that note extensive pleural calcification 
in the right posterior-lateral hemithorax, which "could be 
related to an old empyema."

At the September 2002 VA examination, the veteran stated that 
the pain was mild and the duration momentary when he makes 
certain movements.  He also indicated that the pain "does 
not affect his functionality at all."  The examiner noted 
that the veteran had no symptoms of bone disease and that he 
smoked until 1985.  On examination, the examiner could not 
feel any crepitus or hear any when listening to the lung via 
stethoscope.  X-rays showed extensive pleural plaques in the 
right upper lung, unchanged from X-rays back to 1994.  No rib 
abnormalities were identified.  In his diagnosis, the 
examiner wrote that while the exact etiology of the veteran's 
right chest/abdominal pain was unclear, he saw "no evidence 
of the mild pain he experiences being related to his 
pulmonary tuberculosis, now inactive in an arrested state."

Based on the above service connection for rib cage pain must 
be denied, for several reasons.  First, the only disability 
claimed by the veteran is the pain he feels in his rib cage.  
However, "pain alone, without a diagnosed or identifiable 
underlying malady or condition," does not in and of itself 
constitute a disability for purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. 
Cir. 2001) (declining to reach the question whether the 
appellant's pain was statutorily compensable, and dismissing 
in part and vacating in part Sanchez-Benitez v. West on other 
grounds).    Moreover, the term disability "should be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, 
injury, or defect itself," Allen v. Brown, 7 Vet. App. at 
448, and the veteran indicated at the September 2002 VA 
examination that the pain did not affect his ability to 
function "at all."  Consequently, because the veteran has 
indicated that he experiences pain that does not impair his 
functioning, and neither the veteran nor the September 2002 
VA examiner was able to identify a disability causing this 
pain, there is no disability for which service connection can 
be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."); 
see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (upholding interpretation of 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

The only identified abnormality is the pleural calcification 
noted in the February 2003 X-ray report and in the VA 
outpatient treatment (VAOPT) records.  However, the September 
2002 VA examiner noted that this abnormality was evident in 
X-rays at least as far back as 1994, while the veteran 
indicated that he experienced the rib pain that is the basis 
of his claim only since 2001, negating any connection between 
the pleural calcifications and the veteran's rib pain.  
Moreover, the X-ray reports identified no abnormalities in 
the rib.  In addition, the VA examiner considered the X-ray 
evidence of pleural calcification, along with the other 
evidence in the veteran's claims folder, and indicated 
definitively that he saw no evidence of a relationship 
between the veteran's pain and his service-connected 
tuberculosis.  In contrast, the physician who prepared the 
February 2003 X-ray reports stated only that the pleural 
calcification "could be related to an old empyema," a 
conclusion that was speculative and did not identify any 
specific underlying disorder such as tuberculosis.  See 
Bostain v West, 11 Vet. App. 124, 127-8 (1998); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  And, as to the veteran's 
testimony, although he is competent to testify to his rib 
cage pain, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
he is not competent to testify as to a possible connection 
between this pain and his tuberculosis, as the latter is a 
question of etiology requiring medical expertise.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  Thus, the competent 
probative evidence of record reflects that the veteran's 
pain, even if it were a disability, is not proximately due 
to, the result of, or aggravated by his service-connected 
tuberculosis, which has been inactive for many years.

Moreover, there is no indication that the veteran's rib pain, 
even if it constituted a disability, is otherwise related to 
service.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000) (Under pre-VCAA well-grounded rules, where veteran 
has properly made out a well-grounded claim for a current 
disability, the duty to assist attached "to the 
investigation of all possible in-service causes of that 
disability, including those unknown to the veteran); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).  The September 1945 discharge 
examination indicates that the veteran's lungs were normal 
and the chest X-ray was negative, reflecting the absence of a 
chronic condition in service.  Moreover, by the veteran's own 
admission, his rib pain did not manifest until more than 55 
years after service, indicating that there has been no 
continuity of symptomatology.

In sum, the preponderance of the evidence reflects that the 
veteran does not have a disability for which he may be 
granted service connection and that, in any event, his rib 
cage pain is neither related to, nor was aggravated by, his 
service-connected tuberculosis, and is not otherwise related 
to service.  As the preponderance of the evidence is against 
the veteran's claim for service connection for rib cage pain, 
the benefit-of-the-doubt doctrine does not apply, and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for service connection for rib cage pain is denied.




	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


